DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendments
Applicant’s amendments to the claims and specification, filed 08/25/2017, have been entered. 
Status of Claims
Claims 28-39 are under examination. Claims 1-27 are cancelled. 

Priority
The instant application is a continuation-in-part of U.S. Application No. 12/462,041, filed July 27, 2009, which claims priority to U.S. Provisional Application Nos. 61/135,926, filed July 25, 2008, 61/135,925, filed July 25, 2008, 61/190,537, filed August 28, 2008, 61/204,606, filed January 7, 2009, and 61/217,832, filed June 4, 2009, all of which are hereby incorporated by reference herein in their entireties. This application also claims priority to U.S. Provisional Application No. 61/198,543, filed November 5, 2008, which is hereby incorporated by reference herein in its entirety. Accordingly, the effective filing data for this application is July 25, 2008. 

Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 08/25/2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas are not patentable.” See, e.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and therefore patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). 
Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1853))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 33. The same analysis applied below to claim 33 also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of: 
comparing (evaluate) the at least one baseline protein expression value to the measured protein expression values of the at least one tissue cell and reference cell to obtain a measurement deviation value; 
and determining that the multiplex immunofluorescence assay performed on the one or more tissue cells for the one or more patients under consideration produced unreliable results based on the comparison.

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
obtaining at least one baseline protein expression value for at least one target protein present in at least one member of a reference cell line using a multiplex immunofluorescence assay; 
subjecting the at least one member of the reference cell line and at least one tissue cell for one or more patients under consideration to a multiplex immunofluorescence assay; 
measuring, with an image analysis tool, the protein expression values of the at least one target protein in the at least one tissue cell and reference cell;

In this case, there is no practical integration of the abstract idea. Other than the limitations directed to the abstract idea, discussed above, the invention is claimed at a very high level of generality and is only limited in the type of assay being performed and the type of data being measured for use by the abstract idea. Therefore, these steps amount to nothing more than insignificant extra-solution activity. See MPEP 2106.05(g). 
With regards to the claimed processor and imaging device, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Indeed Saidi et al. (US 20050262031; filed Mar. 14, 2005; priority date: Jul. 21, 2003; hereinafter referred to as Saidi ‘031) teaches that methods and devices for obtaining data from immunofluorescence assays was well known in the art [0039, 0045-57, and Figure 3]. Therefore, this limitation remains nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the claimed processor, as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 



D. Dependent Claims
Dependent claims 28-32, 35-39 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  In particular, claims 28, 30-32, 35-39 further limit the specificity of the data used by the abstract idea, which is nothing more than insignificant extra-solution activity, as well as additional computational that amount to mental processes and/or mathematical relationships for reasons discussed above. Claim 29 recites performing additional assays, which amounts to nothing more than insignificant extra-solution activity. See MPEP 2106.05(g).  As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 33 and 34 are also rejected due to said dependency.
Claim 33 recites “…produced unreliable results based on the comparison.” In this case the term “unreliable” is relative and the specification does not provide any limiting 
Claim 34 recites “…produced reliable results based on the comparison.” In this case the term “unreliable” is relative and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to include quantitative metrics that clarify the intended scope such that the meaning of “unreliable” is readily apparent. 
Claim 37 recites “utilize the normalized one or more measurements to generate a predictive model or evaluation of a patient's risk with a final predictive model.” This phrase is problematic for the following reasons. 
(1) The “utilize” step does not impose any functional specificity with regards to how the data is being used “to generate” a model, and generically encompasses all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. The specification fails to provide any limiting definition for this term that would serve to clarify the scope. As a result, the claim is indefinite since it merely sets forth a description of a problem to be solved or result achieved by the claimed invention and fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim.” Clarification is again requested via amendment.
(2) Additionally, it is unclear as to the metes and bounds of a “predictive model” such that one of ordinary skill in the art would know how to avoid infringement.  The specification fails to provide any limiting definition for this term that would serve to clarify the scope. One of skill in the art would understand that mathematical models are necessarily associated with well-defined parameters and/or equations (in order to make use of the data that is being input into them). In this case, however, no such parameters, equations, or prose equivalent are currently recited in the claims. As a result, the boundary of the model required to achieve the claimed result cannot be drawn. Clarification is again requested via amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 28-30, 32-37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22). 
Perlee teaches a methods for the standardization of multiplexed antibody microarrays for use in quantitative proteomics [abstract and page 18, entire]. Regarding claims 33 and 34, Perlee teaches performing quality control by obtaining calibration protein expression values (MFI signal values) using microarray immunoassays performed on planar glass slides and laser scanning [page 8, col. 1, Table 2, page 2, col. 2, page 3, col. 
Regarding dependent claims 28-30, 32, 35-37, and 39, all the elements of these claims are instantly disclosed or made obvious by Perlee. Regarding claim(s) 28, Perlee teaches determining statistical deviations between clinical and reference protein expression values, as discussed above. Regarding claim(s) 29, 30, 36, 37, Perlee teaches additionally performing normalization assays in order to improve underperforming assays and provides statistical analysis of these results as well [page 6, col. 2, Figure 4, page 8, col. 1].  Regarding claim(s) 32 and 39, Perlee teaches patient samples associated with known disease [Figure 4, page 9, col. 2, page 10, col. 1, Table 5]. Regarding claim(s) 35, Perlee teaches that deviations outside of certain ranges do not meet performance validation metrics [Figure 5, page 9 see “Performance Assessment”, Table 5, and Figure 7, page 19, col. 2], which reads on determining assays as being unacceptable (or acceptable).

Claims 31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22), as applied to claims 28-30, 32-37, and 39, above, and further in view of  Martin et al. (Journal Of Clinical Microbiology, Feb. 2000, pp. 696–701).

Perlee does not specifically teach an image analysis tool configured to obtain measurement values from one or more of mean biomarker intensity in a positive or negative control. However, Perlee suggests this feature by teaching the use of multiple controls to generate standard curves [page 8, col. 1].
Furthermore, Martin teaches a method for comparing immunoassays that include obtaining antibody calibration data from a test subject groups comprising true positives and true negatives, as well as the percentages of isolate nuclei that are reactive and non-reactive [p. 697, col. 1, col. 2, and Figure 1 and 2].
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have combined the teachings of Perlee and Martin resulting in using a fluorescence imaging device configured to obtain measurement values from one or more of mean biomarker intensity in a positive or negative control, since Martin teaches that such measurements were routinely used in device calibration. One of skill in the art would have expected that the references could have been combined with predictable results since Perlee already determines MFI values for controls using imagein capture software. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman (Current Protocols in Cytometry, 2005, Supplement 32, pp. 1.3.1-1.3.21) teaches methods of standardization, calibration, and control in flow cytometry. 
Saidi et al. (US 7,505,948; Issued March 17, 2009; filed Nov. 17, 2004; pub. Date: May 19, 2005)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619